Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	i. Regarding double patenting rejection, Applicant notify that a terminal disclaimed is being filed.
ii. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Rejection- 35 USC § 103 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13, 14, 19, 22 & 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saptharishi (Pub No. US 2009/0245573) and further in view of Polavarapu (Pub No. 2020/0265238). 
Regarding claim 1, Saptharishi discloses a method for matching a sensed signal to a concept structure, the method comprises: receiving a sensed signal (Fig. 3: Received signal of signature X & Signature Y); generating a signature of the sensed signal (Fig. 3: Generate Combine signature X & Y); comparing the signature of the sensed signal to signatures of multiple concept structure (Para. 24 & 26: Compare the feature of the object. Multiple structure[Wingdings font/0xE0] set of feature associated with the object); determining whether the signature of the sensed signal matches any of the signatures of the concept structure based on signature matching criteria (Para. 24 & 26: comparing the signature & the signal matches of the signatures of the structure of the object based on signature matching criteria) & (Fig. 6) & (Para. 91: Signature associated with the object), wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature (Para. 71: signature matching based on the object detection criterion & Para. 91) & (Fig. 8); and concluding that the sensed signal comprises one or more of the different object associated with the concept structure based on an outcome of the Object determined based on the concept structure & Para. 91) & (Fig. 8).  
Saptharishi is silent regarding different concept structures of the multiple concept structures are associated with different objects. 
In a similar field of endeavor, Polavarapu discloses different concept structures of the multiple concept structures are associated with different objects (Para. 12: Compare set of feature with plurality of pre-defined features. pre-defined features of the object[Wingdings font/0xE0] concept structures of the object. Different object having different features & Para. 20).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the object identification system of Polavarapu’s disclosure with the  object match for tracking, as taught by Saptharishi. Doing so would have resulted in effectively identifying and detecting objects based on the detected feature of the object from an image.
Regarding claim 2 & 8 & 14, Saptharishi remains as applied above and continue to discloses each signature matching criterion is determined by evaluating object detection capabilities of the signature under different signature matching criteria (Para. 70: Signature matching and object detection depend on the amount of time an object was in the field-matching criteria) & (Para. 112). 
Regarding claim 7, Saptharishi discloses a non-transitory computer readable medium for matching a sensed signal to a concept structure, the non-transitory computer readable medium that stores instructions for : receiving a sensed signal(Fig. 3: Received signal of signature X & Signature Y); generating a signature of the sensed signal (Fig. 3: Generate Combine signature X & Y); comparing the signature of the sensed signal to signatures of a concept structure; (Para. 24 & 26: comparing the signature & the signal matches of the signatures of the structure of the object based on signature matching criteria) & (Fig. 6) & (Para. 91: Signature associated with the object), wherein each signature of each of the multiple concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature (Para. 71: signature matching based on the object detection criterion & Para. 91) & (Fig. 8); and concluding that the sensed signal comprises one or more of the different object associated with the concept structure based on an outcome of the determining (Para. 81: Object determined based on the concept structure & Para. 91) & (Fig. 8).  
Saptharishi is silent regarding different concept structures of the multiple concept structures are associated with different objects. 
In a similar field of endeavor, Polavarapu discloses different concept structures of the multiple concept structures are associated with different objects (Para. 12: Compare set of feature with plurality of pre-defined features. pre-defined features of the object[Wingdings font/0xE0] concept structures of the object. Different object having different features & Para. 20).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the object identification system of Polavarapu’s disclosure with the  object match for tracking, as taught by Saptharishi. Doing so would have resulted in effectively identifying and detecting objects based on the detected feature of the object from an image.
Regarding claim 13, Saptharishi discloses an object detector that comprises: an input that is configured to receive a sensed signal (Fig. 3: Received signal of signature X & Signature Y); a signature generator that is configured to generate a signature of the sensed signal (Fig. 3: Generate Combine signature X & Y); an object detection determination unit that is configured to: compare the signature of the sensed signal to signatures of a concept structure; determine 62whether the signature of the sensed signal matches any of the signatures of the concept structure based on signature matching criteria (Para. 24 & 26: comparing the signature & the signal matches of the signatures of the structure of the object based on signature matching criteria) & (Fig. 6) & (Para. 91: Signature associated with the object), wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature (Para. 71: signature matching based on the object detection criterion & Para. 91) & (Fig. 8); and concluding that the sensed signal comprises one or more of the different object associated with the concept structure based on an outcome of the determining (Para. 81: Object determined based on the concept structure & Para. 91) & (Fig. 8).  
Saptharishi is silent regarding different concept structures of the multiple concept structures are associated with different objects. 
In a similar field of endeavor, Polavarapu discloses different concept structures of the multiple concept structures are associated with different objects (Para. 12: Compare set of feature with plurality of pre-defined features. pre-defined features of the object[Wingdings font/0xE0] concept structures of the object. Different object having different features & Para. 20).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the object identification system of Polavarapu’s disclosure with the  object match for tracking, as taught by Saptharishi. Doing so would have 
Regarding claim 19, Saptharishi discloses that the sensed signal comprises two of more objects of the different objects when the signature of signature of the sensed signal matches signatures of two of more concept structures associated with the two of more objects of the different objects (Para. 24: First and second object having object signature)
Saptharishi is silent regarding different concept structures of the multiple concept structures are associated with different objects. 
In a similar field of endeavor, Polavarapu discloses different concept structures of the multiple concept structures are associated with different objects (Para. 12: Compare set of feature with plurality of pre-defined features. pre-defined features of the object[Wingdings font/0xE0] concept structures of the object. Different object having different features & Para. 20).
At the time of filling, it would have been obvious to use multiple concept structure to identify objects. 
Regarding claim 22, Saptharishi discloses the sensed signal is an image that comprises a plurality of objects, wherein the signature of the image represents the plurality of objects (Para. 26-24: Identify multiple objects).
Regarding claim 23, Saptharishi discloses the sensed signal is an image (Para. 24).
Claims 3-6, 9-12 & 15 & 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yueh Saptharishi (Pub No. US 2009/0245573), in view of Polavarapu (Pub No. 2020/0265238) and further in view of Gurwicz (Pub No. 2014/0328512). 
Regarding claim 3 & 9 & 15, Saptharishi discloses the evaluating of the object detection capabilities of the signature under different signature matching criteria comprises: receiving or Group images for match); calculating the object detection capability of the signature, for each signature matching criterion of the different signature matching criteria (Para. 70: Signature matching and object detection depend on the amount of time an object was in the field-matching criteria) & (Para. 112).
Saptharishi does not explicitly discloses selecting the signature matching criterion based on the object detection capabilities of the signature under the different signature matching criteria.
In a similar field of endeavor, Gurwicz discloses selecting the signature matching criterion based on the object detection capabilities of the signature under the different signature matching criteria (Para. 57 & 61:  object detection on different matching criteria) & (Para. 62 & 69-70).
At the time of filling, it would have been obvious to use object detection and matching system to determine the object from a target image. 

Regarding claim 4 & 10, Saptharishi is silent regarding the object detection capability reflects a percent of signatures of the group of test images that match the signature.
In a similar field of endeavor, Gurwicz discloses the object detection capability reflects a percent of signatures of the group of test images that match the signature (Para. 126: the percentage of the overlap area).
At the time of filling, it would have been obvious to use object detection capability system to detect object preciously in image processing system. 
Regarding claim 5 & 11, Saptharishi discloses the selecting of the signature matching criterion comprises selecting the signature matching criterion that one applied results in a percent 
Gurwicz discloses the selecting of the signature matching criterion comprises selecting the signature matching criterion that one applied results in a percent of signatures of the group of test images that match the signature that is closets to a predefined desired percent of signatures of the group of test images that match the signature (Para. 126: percentage of the overlap area  & Para. 70: Signature matching and object detection depend on the amount of time an object was in the field-matching criteria) & (Para. 112).
At the time of filling, it would have been obvious to use object detection and matching system to determine the object from a target image. 
Regarding claim 6 & 12 & 20, Saptharishi is silent regarding the signature matching criteria is a minimal number of matching identifiers that indicate of a match.
Gurwicz discloses the signature matching criteria is a minimal number of matching identifiers that indicate of a match (Para. 126: the percentage of the overlap area & Para. 71: Compare and match) & (Fig. 2).
At the time of filling, it would have been obvious to use object detection capability system to detect object preciously in image processing system. 
Regarding claim 21, Saptharishi discloses two matching identiers identify at least two objects of the multiple objects (Para. 26-24: Identify multiple objects).




CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you 

/MD K TALUKDER/            Primary Examiner, Art Unit 2648